Citation Nr: 9909314	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  94-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
right fourth and fifth toes.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of a comminuted fracture of the right 
calcaneus, status post surgical repair, with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1973, and from September 1990 to January 1992.

This appeal arises from an April 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO).  In that decision, 
the RO denied service connection for disabilities of the 
right fourth and fifth toes, and for a back disability.  Also 
in that decision, the RO assigned a 10 percent disability 
rating for a right heel disability, described as status post 
open reduction and internal fixation with iliac bone grafting 
of a comminuted right calcaneus fracture, with post traumatic 
degenerative joint disease.  In a June 1998 rating decision, 
the RO increased the rating for the right heel disability to 
30 percent.  The veteran has continued his appeal, and he is 
seeking a rating greater than 30 percent.

In March 1996, the veteran had a Travel Board hearing, held 
at the Montgomery RO, before the undersigned Member of the 
Board.

The issues of entitlement to service connection for 
disabilities of the right fourth and fifth toes, and for a 
back disability, will be addressed in a REMAND that follows 
the decision on the other issues on appeal.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for a right heel disability.

2.  The veteran's right heel disability, residual to a 
comminuted fracture of the right calcaneus, status post 
surgical repair, is currently manifested by degenerative 
joint disease, limitation of motion, pain, increased pain 
with weightbearing, and diminished endurance; but without 
actual loss of use of the right foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
disability residual to a comminuted fracture of the right 
calcaneus, status post surgical repair, with degenerative 
joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.20, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5270, 5271, 5283, 5284 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During service, in 1990, the veteran fell from a truck and 
struck his right heel.  He sustained a comminuted fracture of 
the right calcaneus.  He underwent surgical repair of the 
fracture, with open reduction, internal fixation, and bone 
grafting from the right iliac crest.  The RO established 
service connection for disability residual to the fracture 
and repair.  The veteran appealed the rating that the RO 
initially assigned for the right heel disability, and 
continued his appeal after the RO increased the rating.  He 
contends that a higher rating is warranted for the impairment 
of his heel residual to the injury.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has 
established that when a claimant was awarded service 
connection for a disability, and the claimant subsequently 
appealed the RO's initial assignment of the rating for those 
disabilities, the claim is well grounded as long as the 
rating schedule provides for a higher rating and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  As 
the veteran appealed the rating initially assigned for his 
right heel disability, and the rating schedule provides for 
higher ratings for that disorder, the Board finds that his 
claim for an increased rating is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), the Department 
of Veterans Affairs (VA) has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the Board finds that the facts relevant 
to the veteran's claim have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of such 
factors as pain, weakness, and fatigability on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (1998).

The veteran sustained the right calcaneal fracture in 
December 1990.  The surgical repair, performed in January 
1991, involved the placement of seven screws and a five-hole 
plate.  On medical examination in October 1991, the veteran 
reported constant, aching pain in the right foot and ankle.  
He reported that the pain was worse with weight bearing, and 
especially worse with carrying anything over 20 pounds.  He 
also reported increased pain with prolonged sitting, 
standing, or walking, indicating that he was not able to walk 
for more than 20 minutes.  The examining physician observed 
moderate swelling of the right ankle and moderate tenderness 
over the calcaneus and over the ankle joint.  Passive range 
of motion of the ankle was to 25 degrees of plantar flexion, 
10 degrees of dorsiflexion, 20 degrees of inversion, and 5 
degrees of eversion.  There was x-ray evidence of moderate 
talocalcaneal degenerative joint disease.

A physical therapy report dated in May 1993 indicated that 
the veteran reported right foot and ankle pain with increased 
standing and activity.  The physical therapist noted 
tenderness to palpation along the surgical incision site, and 
pain with inversion and plantar flexion.  In January 1994, 
William A. Crotwell, III, M.D., wrote that he had been 
treating the veteran for his right heel and ankle since May 
1993.  Dr. Crotwell reported that the veteran had pain in the 
subtalar joint with any sort of activity.  Dr. Crotwell 
reported that examination revealed limited flexion and 
extension of the ankle, and limited subtalar motion.  Dr. 
Crotwell noted x-ray and CT scan findings of osteoarthritic 
changes of the talocalcaneal joint, with soft tissue 
thickening.  Dr. Crotwell reported that the veteran was 
treated with metatarsal pads, arch supports, and anti-
inflammatory medication.  Dr. Crotwell indicated that 
surgical arthrodesis of the subtalar joint might become 
necessary in the future if the condition of the foot did not 
improve.  In March 1996, Dr. Crotwell wrote that the veteran 
continued to suffer severe chronic problems with his right 
ankle.  Dr. Crotwell wrote that he had recommended 
arthrodesis of the right ankle in the near future.  Dr. 
Crotwell concluded, "I anticipate he will require medical 
treatment for maintenance of care and chronic flare-ups for 
the remainder of his life."

In his March 1996 Board hearing, the veteran reported that he 
continued to have constant pain and tenderness in his right 
foot.  He reported that he worked as a police officer, and 
that he was confined to desk duty due to his disability.  He 
reported that he was not able to run, or to walk for long 
distances.  He indicated that while driving a car he had to 
stop periodically to stretch his foot to relieve pain.  He 
reported that he had to wear special shoes due to the 
condition of his foot.  He indicated that he could climb four 
or five stairs, but could not negotiate flights of stairs 
without taking special care.

In a March 1996 statement, an official with the veteran's 
employer, a city police department, confirmed that the 
veteran had been removed from his previous motorcycle unit 
assignment following his ankle injury during his military 
service.  The official explained the police department's 
policy against motorcycle duty following ankle, foot, back, 
or neck injuries, in order to reduce the risk of reinjury.

On VA medical examination in May 1998, the veteran reported 
that he continued to have pain in his right foot and ankle.  
He reported that he was not able to run.  He indicated that 
he had pain with driving a car, and had to make frequent 
stops to stretch the ankle.  He indicated that he wore soft 
athletic-type shoes and a molded insert.  The examining 
physician reported that the veteran's gait pattern was 
unremarkable.  The examiner reported that scars on the iliac 
crest and on the foot were well healed.  The examiner 
observed enlargement of the ankle, and enlargement and 
widening of the calcaneus.  There was rather definite 
tenderness over the lateral ankle and calcaneus region.  The 
range of motion of the right ankle was 40 degrees of plantar 
flexion and 10 degrees of dorsiflexion, and the examiner 
noted pain on range of motion testing.  There was pain with 
calcaneal compression, and pain in the right heel with heel 
walking.  The examiner expressed the opinion that the veteran 
had increased pain with use of the right foot and ankle, and 
that further limitation of function would be expected with 
flare-ups and with prolonged weight-bearing.

While the rating schedule does not specifically address 
residuals of fracture of the calcaneus, diagnostic codes for 
rating arthritis and other disorders of the ankle and foot 
can be considered to determine an appropriate analogous 
rating for the veteran's disability.  38 C.F.R. § 4.20 
(1998).  Under the rating schedule, traumatic arthritis is 
rated based on limitation of motion under the diagnostic code 
for the joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  Limitation of motion of the 
ankle is rated as 10 percent if moderate, and 20 percent if 
marked.  38 C.F.R. § 4.71a, Diagnostic Code (5271).

The Court has emphasized that the rating schedule requires 
that factors such as functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The manifestations of the veteran's right foot 
disability cannot be adequately evaluated based solely on the 
limitation of motion of his ankle.  Medical evidence and the 
veteran's reports consistently indicate that the veteran's 
right heel disability is manifested by chronic pain, 
increased pain with weight-bearing, and diminished endurance, 
causing considerable limitation of walking and other weight-
bearing activities.  The rating schedule provides that 
injuries of the foot that are not described under other 
diagnostic codes are rated as 10 percent if moderate, 20 
percent if moderately severe, and 30 percent if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  Taking into 
consideration all of the symptoms and manifestations, the 
veteran's right heel and ankle disability produces functional 
impairment sufficient to be considered a severe foot injury, 
warranting a 30 percent rating.

The rating schedule provides that a 40 percent rating should 
be assigned for a foot or ankle disability when there is 
actual loss of use of the foot, or ankylosis of the ankle in 
a particularly unfavorable position.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5283, 5284 (1998).  While the 
veteran's right heel disability produces a great deal of 
impairment, the evidence indicates that he is able to move 
his ankle, and to do some walking and weightbearing on the 
foot.  Therefore, his disability does not rise to the level 
of a 40 percent rating.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds that the veteran's right heel disability may 
be adequately and appropriately evaluated under the rating 
schedule, and there is no basis to initiate consideration of 
an extraschedular rating.  The Board concludes that the 
preponderance of the evidence indicates that the veteran's 
right heel and ankle disability is consistent with the 
current 30 percent rating, and does not warrant an increase 
to a higher rating.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a comminuted fracture of the right 
calcaneus, status post surgical repair, with degenerative 
joint disease is denied.


REMAND

The veteran contends that he has a disability of the right 
fourth and fifth toes that is manifested by the toes curling 
under.  He states that this disorder began during service, 
following surgery to repair a comminuted fracture of the 
right calcaneus.  He also contends that he has a back 
disability that is attributable to injuries during service.  
He reports that he has low back pain, and that his symptoms 
first manifested when he injured his back in 1988, during a 
two week National Guard summer training.  He indicates that 
he fell from a truck and landed on his right heel during 
service in 1990, and both injured his right heel and 
reinjured his low back.

The veteran has identified evidence that is potentially 
relevant to his service connection claims.  In his March 1996 
hearing before the undersigned Board Member, he reported that 
he had seen his private physician, Dr. Crotwell, for the 
disorders of his back and toes.  He noted that Dr. Crotwell 
had taken x-rays of his back, and had explained his back 
disorder.  The claims file contains two statements from Dr. 
Crotwell.  Both of those statements, however, address the 
condition of the veteran's right heel and ankle.  Complete 
records of Dr. Crotwell's treatment of the veteran should be 
obtained, to allow review of Dr. Crotwell's findings with 
regard to the veteran's toes and back.  In addition, the 
veteran should undergo a VA medical examination, to provide 
findings as to the current condition of his toes and back.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary release 
from the veteran, the RO should obtain 
complete records of treatment of the 
veteran by his private physician, William 
A. Crotwell, III, M.D.  (Correspondence 
in the claims file has shown Dr. 
Crotwell's address as: West Mobile 
Orthopedic Center, 548-B Boulevard Park 
West, Mobile, Alabama 36609).

2.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current condition of his right fourth 
and fifth toes, and of his back.  The 
veteran's claims file and a copy of this 
REMAND should be provided to the 
examining physician for review prior to 
the examination.  Any necessary studies 
should be performed, and detailed 
findings and diagnoses should be 
provided.  For each disorder of the toes 
or back that is identified, the examiner 
should provide an opinion as to the 
likely etiology of the disorder.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


